            Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 1 of 11



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

                                                                 :
JAKUB MADEJ                                                      :
                                                                 :        CIVIL ACTION NO.
                             PLAINTIFF                           :        3:20-cv-00133-JCH
                                                                 :
v.                                                               :
                                                                 :
YALE UNIVERSITY, MARVIN CHUN,                                    :
MARK SCHENKER, PETER SALOVEY AND                                 :
JESSIE ROYCE HILL                                                :
                                                                 :
                             DEFENDANTS                          :
                                                                 :        JUNE 5, 2020

        OBJECTION TO MOTION TO COMPEL COMPLIANCE WITH SUBPOENAS,
            MOTION TO QUASH SUBPOENAS, AND MOTION TO RESTRICT
       PLAINTIFF TO SENDING DOCUMENTS TO DEFENSE COUNSEL BY E-MAIL

           On May 27, 2020, the plaintiff moved for an order commanding Keshav Raghavan, Jason

Shaw, Benjamin Glaser, Helena Lyng-Olsen, and Sarah Insley1 to comply with subpoenas seeking

the production of documents. (Entry No. 101.) Prior to the filing of the plaintiff’s motion, the

defendants had sought an extension of time until thirty days after the Court’s decision on the

defendant’s Motion to Stay Discovery Pending the Resolution of the Defendants’ Motion to

Dismiss (“Motion to Stay Discovery”) to move to quash, object, and/or respond to the subpoenas

directed to Attorney Patrick Noonan, Helena Lyng-Olsen, Benjamin Glaser, Jason Shaw, Keshav

Raghavan, and Yale University Police Department.2 (Entry No. 95.) After receiving notice of an

additional subpoena directed to Kirk Wetters, the defendants amended their motion to include an

extension of time to move to quash, object, and/or respond to the subpoenas directed to Professor


1
    It should be noted that defense counsel never received a notice of intent to serve a subpoena on Dean Insley.
2
 Copies of these subpoenas are attached as Exhibits A and E to the defendants’ Motion to Stay Discovery, Entry No.
94.
            Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 2 of 11



Wetters and any other employee or agent of Yale University. (Entry No. 99.) The defendants also

requested an expedited hearing on the Motion to Stay Discovery. (Entry No. 96.) The Court

scheduled a telephonic hearing for May 28, 2020. (Entry No. 97.)

           During the telephonic hearing on May 28, 2020, Judge Hall considered all of the

outstanding motions. Judge Hall made the following rulings regarding discovery:

      x    The Motion to Stay Discovery was granted as to testimonial depositions. The Court ruled
           that there would be no depositions noticed for earlier than August 1, 2020 and that no
           subpoenas or notices of deposition would be issued prior to July 1, 2020.

      x    The plaintiff was not permitted to depose any lawyers, absent some compelling reason.3

      x    The Motion to Stay Discovery was denied as to paper discovery. The defendants’ oral
           motion for an extension of time to respond to discovery request was granted until June 29,
           2020 as to all outstanding paper discovery.

      x    The Request for Admissions directed to defense counsel’s paralegal was not permitted
           under the Rules of Civil Procedure and the request should be ignored.

      x    The subpoena issued to Yale University Police Department (“YUPD”) was improper since
           YUPD is part of Yale University. Instead, the plaintiff should issue a request for
           production to defense counsel.4

      x    The defendants should respond to the plaintiff’s Motion to Compel by June 17, 2020.

      x    In light of the plaintiff’s motion to compel and the Court’s ruling on the Motion to Stay
           Discovery, the defendants’ Amended Motion for Extension of Time until after the ruling
           on the Motion to Stay Discovery to respond to subpoenas was terminated as moot. The
           Court would address arguments regarding discovery in connection with the plaintiff’s
           Motion to Compel.

(Entry No. 104.)




3
    This ruling is not mentioned in the order recorded on the docket, but was made during the telephonic hearing.
4
    This ruling is not mentioned in the order recorded on the docket, but was made during the telephonic hearing.


                                                           2
          Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 3 of 11



         On May 29, 2020, the plaintiff withdrew all subpoenas seeking in-person testimony that

were issued up to and including May 28, 2020.5 (Entry No. 103.) This includes subpoenas

commanding the following individuals to appear for depositions: Patrick Noonan, Esq., Caroline

Hendel, Esq., Harold Rose, Esq., Susan Sawyer, Esq., and Naomi Wolf, an author who has no

relationship to this case. Since the plaintiff has withdrawn these subpoenas, the defendants will

not address them in this objection.

         Thereafter, defense counsel received additional subpoenas via mail. 6 On June 1, 2020,

defense counsel received via mail to his office two notices of subpoena. The May 28, 2020 notice

indicated that the plaintiff intended to serve a subpoena on Yiyuan Gladys Fang. The notice does

not indicate whether the subpoena was for a deposition or for production of documents and the

subpoena accompanying the notice is blank. The May 30, 2020 notice indicated that the plaintiff

intended to serve a subpoena on Edward Snyder, a professor in the Yale School of Management.

The subpoena accompanying that notice commands Professor Snyder to appear for a deposition

on June 26, 2020.7 On June 1, 2020, defense counsel e-mailed the plaintiff to request that he agree

to cancel the depositions since they were prohibited by the Court’s order. When the plaintiff did

not respond, defense counsel again e-mailed the plaintiff on June 3, 2020 and requested that the



5
 In addition to filing the withdrawal with the Court, the plaintiff e-mailed a letter to defense counsel informing him
of the withdrawal of the subpoenas on May 29, 2020. Defense counsel then received a duplicate copy of that letter
via certified mail to his office on June 4, 2020.
6
  The plaintiff also mailed duplicate copies of discovery requests that he had already provided to defense counsel via
e-mail on May 25, 2020. A duplicate copy of one set of the May 25, 2020 production requests was received by defense
counsel via mail to his office on May 29, 2020. On June 3, 2020, defense counsel received via mail to his office a
duplicate copy of the second set of requests for production dated May 25, 2020. Defense counsel has repeatedly asked
plaintiff to refrain from sending multiple copies of the same document by multiple means. The most efficient and
fastest way to transmit information to defense counsel is through email. Plaintiff has never provided a reason why he
cannot comply with that request.
7
 Copies of the notices of subpoena and subpoenas received by defense counsel on June 1, 2020 are attached hereto as
Exhibit A.


                                                          3
            Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 4 of 11



plaintiff notify him by 2:00 p.m. on June 4, 2020 that he intended to cancel the depositions. Again,

the plaintiff did not respond.8

           On June 4, 2020, defense counsel received via mail to his office a notice of subpoena dated

May 17, 2020 indicating that the plaintiff intended to serve a subpoena on Naomi Wolf. The

subpoena accompanying the notice commands Ms. Wolf to appear for a deposition on June 16,

2020.9 Also, on June 4, 2020, defense counsel received via mail to his office a notice of subpoena

dated May 29, 2020 indicating that the plaintiff intended to serve a subpoena on Daria Vander

Veer, Kirk Wetters, Dana Angluin, John Rogers, Caroline Hendel, Esq. and Susan Sawyer, Esq.

All of these subpoenas request production of documents in June, 2020.10

           On June 4, 2020, the plaintiff e-mailed defense counsel regarding compliance with the

subpoena directed to YUPD. Although the Court already ruled that the subpoena to YUPD was

improper, the plaintiff argued that the subpoena was timely served and sought narrow and precisely

defined production of recordings from body cameras worn by YUPD officers. Despite the Court’s

order that the defendants had until June 17, 2020 to oppose the subpoenas issued by the plaintiff,

the plaintiff accused Yale University and YUPD of failing to make a timely objection.11

           In compliance with the Court’s orders during the May 28, 2020 telephonic hearing, the

defendants now reply to the plaintiff’s motion for an order of compliance with respect to the

subpoenas directed to Mr. Raghavan, Professor Shaw, Professor Glaser, Ms. Lyng-Olsen, and



8
    Copies of the June 1, 2020 and June 3, 2020 e-mails are attached hereto as Exhibit B.
9
 Although defense counsel did not receive a copy of the notice and subpoena until two and a half weeks after it was
purportedly issued, it should be considered withdrawn by the plaintiff since the notice is dated May 17, 2020.
10
  Copies of the notices of subpoenas and subpoenas received by defense counsel on June 4, 2020 are attached hereto
as Exhibit C.
11
     A copy of the June 4, 2020 e-mail correspondence is attached hereto as Exhibit D.


                                                            4
        Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 5 of 11



Dean Insley and also moves to quash the other subpoenas issued by the plaintiff. The defendants

further move for an order restricting the plaintiff to sending defense counsel pleadings,

communications, documents, and other material by e-mail and requiring him to cease sending

multiple copies of communications, documents, and other material to defense counsel.

       A.      The Plaintiff has No Authority to Issue Subpoenas.

       Rule 45(a)(2) of the Federal Rules of Civil Procedure (“FRCP”) provides that “[a]

subpoena must issue from the court where the action is pending.” The Rules of Civil Procedure

also state: “The clerk must issue a subpoena, signed but otherwise in blank, to a party who requests

it. That party must complete it before service. An attorney also may issue and sign a subpoena if

the attorney is authorized to practice in the issuing court.” FRCP 45(a)(3). None of the subpoenas

issued by the plaintiff were signed by clerk of the court or an attorney authorized to practice in the

district court for the District of Connecticut. Instead, the plaintiff signed the subpoenas himself.

As a pro se litigant who is not an attorney authorized to practice law in the District of Connecticut,

the plaintiff is not authorized to issue subpoenas. Therefore, none of the subpoenas are enforceable

and the defendants’ motion to quash all of the subpoenas listed herein should be granted on that

basis alone.

       In Simcoe v. Gray, 2012 U.S. Dist. LEXIS 43099 *11-12 (W.D.N.Y. March 28, 2012), the

pro se plaintiff sought a motion for contempt against an FBI agent because the agent did not

comply with a subpoena for production of documents or produce the requested documents. In

opposition to the motion for contempt, the Assistant United States Attorney (“AUSA”) argued that

the subpoena had not been properly issued because it was not issued by a court, the clerk of the

court, or by an attorney. Instead, the subpoena was signed by the pro se plaintiff, who did not

have the authority to issue a subpoena. Consequently, the AUSA asserted that the subpoena was



                                                  5
         Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 6 of 11



unenforceable. Id. at *12-13. Citing FRCP 45(a)(2) and (3), the district court agreed that the pro

se plaintiff had no authority to independently issue the subpoena. Therefore, the district court did

not enforce the subpoena and denied the motion for contempt. Id. at *14. See also, Davis v.

Brown, 2013 U.S. Dist. LEXIS 66386 (E.D.N.Y. May 9, 2013) (denying motion to compel FBI to

comply with a subpoena in part because the subpoena was signed by the pro se plaintiff rather than

the clerk of the court.)

        The same is true in the present case. The pro se plaintiff, who is not authorized to practice

law in the District of Connecticut, signed all of the subpoenas issued in this litigation. Since none

of the subpoenas are signed by the clerk of the court for the District of Connecticut or by an

attorney authorized to practice in this district, all of the subpoenas issued by the plaintiff as of the

date of this memorandum should be quashed.

        It should be noted that the plaintiff will not be disadvantaged by this ruling. As the Court

already informed the plaintiff during the May 28, 2020 hearing, the easiest way to obtain

documents from the defendant is to simply file a Request for Production. The plaintiff will not

have to serve subpoenas. The plaintiff is certainly aware of his ability to file Requests for

Production in this case, since he has already filed several. It would certainly save the parties and

the Court substantial time dealing with motions if the plaintiff were to limit his requests for

documents to production requests addressed to the defendants and e-mailed to defense counsel.

        B.      The Court Has Twice Ruled that Depositions Will Not Take Place Until August
                1, 2020.

        Despite the Court’s rulings on April 20, 2020 and May 29, 2020 that depositions would not

proceed until August 1, 2020 at the earliest, the plaintiff issued notices of subpoena for the




                                                   6
           Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 7 of 11



depositions of Professor Snyder and Ms. Fang.12 See, Exhibit A, hereto. Defense counsel twice

requested that the plaintiff agree to cancel these depositions, but the plaintiff did not respond. See,

Exhibit B, hereto. Pursuant to the Court’s orders, the defendants’ motion to quash the subpoenas

commanding Professor Snyder and Ms. Fang to appear for depositions should be granted.

         C.       The Documents Requested from the YUPD Should be Sought in a Request for
                  Production to Yale University.

         In the subpoena to YUPD, the plaintiff requests production of the video recordings from

two body cameras worn by two YUPD officers who intervened in a trespassing incident on March

17, 2020. See, Exhibit E to Motion to Stay Discovery, Entry No. 94. Judge Hall has already ruled

that YUPD is part of Yale University, a party in this action. Therefore, a request for documents

from YUPD should be requested in a request for production directed to Yale University. For this

reason, the defendants’ motion to quash the subpoena directed to Yale University should be

granted.

         D.       The Subpoenas Request Discovery Beyond that Permitted by the Rules of Civil
                  Procedure.

         “Federal Rule of Civil Procedure 26(b)(1) governs the relevance of documents requested

by a Rule 45 subpoena, and Rule 26(b)(1) allows for the discovery of any nonprivileged matters

that are ‘relevant to any party’s claim or defense and proportional to the needs of the case[.]’”

Strike 3 Holdings, LLC v. Doe, 2019 U.S. Dist. LEXIS 79266 *6-7 (D.Conn. May 10, 2019)

(Spector, J.). See also, Doe v. Town of Greenwich, 2020 U.S. Dist. LEXIS 84662 *8 (D.Conn.




12
   While the subpoena provided to defense counsel was blank, the defendants assume that the plaintiff intended to
depose Ms. Fang, who is a student at Yale University. Since the notice of subpoena directed to Ms. Fang is dated
May 28, 2020, it is ostensibly included in the plaintiff’s withdrawal of subpoenas filed on May 29, 2020. However,
in an abundance of caution and in light of the plaintiff’s failure to respond to defense counsel’s requests to cancel the
deposition, the defendants move to quash Ms. Fang’s deposition.


                                                           7
        Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 8 of 11



January 10, 2020) (Merriam, J.) (“Rule 45 subpoenas are subject to the relevance requirements set

forth in Rule 26(b).”)

       The subpoenas issued to Mr. Raghavan, Professor Shaw, Professor Glaser, Ms. Lyng-

Olsen, and Dean Insley request these individuals to produce “[a]ll communications and all

documents pertaining to your work with the Committee of Honors and Academic Standing at Yale

College, including but not limited to emails, paper documents, and pdf files.” See, Exhibit E to

Entry No. 94. Similarly, the subpoenas issued to on Ms. Vander Veer, Professor Wetters, Professor

Angluin, Professor Rogers, Attorney Hendel, and Attorney Sawyer seek “[a]ll documents,

communication, and information in your possession or under your control that relates in any way

to Committee on Honors and Standing at Yale College.” See, Exhibit C, hereto. Mr. Raghavan,

Professor Shaw, Professor Glaser, Ms. Lyng-Olsen, Dean Insley, Ms. Vander Veer, Professor

Wetters, and Professor Angluin are all members of CHAS. Professor Rogers is a Professor of

English at Yale University. Attorney Hendel and Attorney Sawyer are attorneys in Yale University

Office of General Counsel.

       The requests in the aforementioned subpoenas are overly broad, unlimited in time, and seek

documents that are irrelevant to the plaintiff’s claims in that they seek all documents related to

CHAS over the entire period of its existence. Compliance with the requests would require the

production of documents related to other students who appeared before CHAS. Not only is this

information wholly irrelevant to the plaintiff’s claims, but it also is highly confidential and

protected from disclosure by the Family and Education Rights and Privacy Act. The only

documents relevant to the plaintiff’s claims in this action are those that concern the plaintiff’s

proceeding before CHAS. The defendant has no objection to producing these documents and,

indeed, the vast majority have already been marked as exhibits by the plaintiff in this case.



                                                 8
            Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 9 of 11



           It is also significant that the plaintiff has requested the exact same information in a request

for production directed to Yale University: “All communications and all documents pertaining to

the work with the Committee of Honors and Academic Standing at Yale College, including but

not limited to emails, paper documents, and pdf files.”13 Since all of the individuals subpoenaed

are employees and/or agents of Yale University, Yale University is in a position to collect

documents from each of these individuals and produce those that are responsive to the plaintiffs’

request for production directed to Yale University and relevant to the plaintiff’s claims, i.e., those

documents that concern the plaintiff’s proceeding before CHAS.

           Since the subpoenas directed to Yale University’s employees and agents are overbroad,

unlimited in time, and seek production of irrelevant documents, the defendants’ motion to quash

should be granted. The subpoena directed to Dean Insley should be quashed for the additional

reason that the plaintiff never sent defense counsel a notice of intent to subpoena Dean Insley, as

required by F.R.C.P. 45(a)(4).

           E.       The Plaintiff Should Be Ordered to Restrict his Communications with Defense
                    Counsel to Email Only

           As detailed above and extensively in the filings related to the defendants’ Motion to Stay

Discovery, the plaintiff consistently sends defense counsel duplicate copies of pleadings,

documents, and communications through various means of delivery. There is literally no purpose

to be served in sending multiple copies of pleadings, e-mails, documents, or any other material to

the defendants. Defense counsel has received each and every e-mail sent by the plaintiff, and e-

mail is by far the most efficient and the quickest form of communication for all parties. The

plaintiff’s refusal to honor this request does nothing other than to increase the amount of time, and,



13
     A copy of the May 25, 2020 request for production is attached hereto as Exhibit E.


                                                           9
       Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 10 of 11



therefore, the expense, associated with defending this action. Compliance with defense counsel’s

request would also save the plaintiff time and expense. Consistent with F.R.C.P. 1, the defendants

request an order requiring the plaintiff to send each pleading, communication, document, or other

material to defense counsel via e-mail to defense counsel and to send said material just once to

ensure that the parties “secure the just, speedy, and inexpensive determination” of this action.

                                         CONCLUSION

       For the foregoing reasons, the plaintiff’s motion to compel should be denied and all of the

subpoenas issued by the plaintiff thus far should be quashed. In addition, the plaintiff should be

restricted to sending defense counsel pleadings, communications, documents, and other material

by e-mail and required to cease sending multiple copies of communications, documents, and other

material to defense counsel.



                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                                 10
       Case 3:20-cv-00133-JCH Document 106 Filed 06/05/20 Page 11 of 11



                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 11
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 1 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 2 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 3 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 4 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 5 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 6 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 7 of 8
Case 3:20-cv-00133-JCH Document 106-1 Filed 06/05/20 Page 8 of 8
                Case 3:20-cv-00133-JCH Document 106-2 Filed 06/05/20 Page 1 of 2




$WWDFKPHQWV        0DGHMSGI0DGHMSGI



&ƌŽŵ͗WĂƚEŽŽŶĂŶ
^ĞŶƚ͗tĞĚŶĞƐĚĂǇ͕:ƵŶĞϯ͕ϮϬϮϬϭϭ͗ϯϳWD
dŽ͗Ζ:ĂŬƵďDĂĚĞũΖфũ͘ŵĂĚĞũΛůĂǁƐŚĞĞƚ͘ĐŽŵх͖ΖũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵΖфũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵх
^ƵďũĞĐƚ͗&t͗DĂĚĞũǀ͘zh

,ŝ:ĂŬƵď͕
zŽƵŚĂǀĞŶŽƚƌĞƐƉŽŶĚĞĚƚŽŵǇĞŵĂŝůŽĨ:ƵŶĞϭ͕ŶŽƌŚĂǀĞǇŽƵƌĞƐƉŽŶĚĞĚƚŽĂŶǇŽĨƚŚĞŽƚŚĞƌĞŵĂŝůƐ/ŚĂǀĞƐĞŶƚǇŽƵƐŝŶĐĞ
ŽƵƌůĂƐƚĐŽŶĨĞƌĞŶĐĞǁŝƚŚ:ƵĚŐĞ,ĂůůŽŶDĂǇϮϴ͘ƵƉůŝĐĂƚĞƐŽĨƚŚĞƚǁŽƐƵďƉŽĞŶĂƐĂƚƚĂĐŚĞĚŚĞƌĞ͕ǁŚŝĐŚƐƵďƉŽĞŶĂ
ǁŝƚŶĞƐƐĞƐƚŽĚĞƉŽƐŝƚŝŽŶƐĚƵƌŝŶŐƚŚĞŵŽŶƚŚŽĨ:ƵŶĞ͕ǁĞƌĞďŽƚŚĞŵĂŝůĞĚƚŽŵĞĂĨƚĞƌƚŚĂƚĐŽŶĨĞƌĞŶĐĞ͕ĚĞƐƉŝƚĞǇŽƵƌ
ƐƚĂƚĞŵĞŶƚŽŶƚŚĞƌĞĐŽƌĚŝŶƚŚĂƚĐŽƵƌƚĐŽŶĨĞƌĞŶĐĞƚŚĂƚǇŽƵƵŶĚĞƌƐƚŽŽĚƚŚĞƌĞĐŽƵůĚďĞŶŽĚĞƉŽƐŝƚŝŽŶƐƚĂŬĞŶƵŶƚŝůĂƚůĞĂƐƚ
ƵŐƵƐƚ͘dŽĚĂǇ/ůĞĂƌŶĞĚƚŚĂƚ͕ĚĞƐƉŝƚĞŵǇƌĞƉĞĂƚĞĚƌĞƋƵĞƐƚƐƚŚĂƚǇŽƵƐĞŶĚŵĞĞĂĐŚŝƚĞŵũƵƐƚŽŶĐĞƚŚƌŽƵŐŚĞŵĂŝů͕ǇŽƵ
ƐĞŶƚĚƵƉůŝĐĂƚĞƐŽĨďŽƚŚŽĨƚŚĞƐĞƐƵďƉŽĞŶĂƐďǇĐĞƌƚŝĨŝĞĚŵĂŝůƚŽŵǇŽĨĨŝĐĞ͕ǁŚŝĐŚĂƐǇŽƵŬŶŽǁŝƐŶŽƚĨƵůůǇƐƚĂĨĨĞĚ͘dŚĞ
ĞŶǀĞůŽƉĞƐŝŶĚŝĐĂƚĞƚŚĂƚŽŶĞǁĂƐƐĞŶƚDĂǇϮϴĂŶĚƚŚĞŽƚŚĞƌDĂǇϮϵ͘tŚŝůĞŝƚ͛ƐŚĂƌĚĨŽƌŵĞƚŽŝŵĂŐŝŶĞƚŚĂƚǇŽƵƌĞĂůůǇ
ŝŶƚĞŶĚƚŽƚĂŬĞƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐŝŶƚŚĞŵŽŶƚŚŽĨ:ƵŶĞ͕/ŚĂǀĞŶŽĐŚŽŝĐĞďƵƚƚŽĨŝůĞĂŵŽƚŝŽŶƵŶůĞƐƐǇŽƵĞŵĂŝůŵĞďǇϮƉŵ
ŽŶ:ƵŶĞϰƚŚĂƚǇŽƵĚŽŶŽƚŝŶƚĞŶĚƚŽƉƌŽĐĞĞĚǁŝƚŚƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐ͘WůĞĂƐĞĞŵĂŝůŵĞƐŽƚŚĂƚ/ĚŽŶ͛ƚŚĂǀĞƚŽƚƌŽƵďůĞ
:ƵĚŐĞ,ĂůůǁŝƚŚĂŶŽƚŚĞƌŵŽƚŝŽŶ͘WůĞĂƐĞƌĞĨƌĂŝŶĨƌŽŵƐĞŶĚŝŶŐĂŶǇĐŽŵŵƵŶŝĐĂƚŝŽŶƐŵƵůƚŝƉůĞƚŝŵĞƐ͘dŚĂŶŬƐŝŶĂĚǀĂŶĐĞĨŽƌ
ǇŽƵƌĂŶƚŝĐŝƉĂƚĞĚĐŽŽƉĞƌĂƚŝŽŶ͘
WĂƚ

WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚ/ǁŝůůďĞŝŶƚĞƌŵŝƚƚĞŶƚůǇǁŽƌŬŝŶŐĨƌŽŵŚŽŵĞ͘DǇĐĞůůƉŚŽŶĞŶƵŵďĞƌŝƐϮϬϯͲϯϭϰͲϰϱϲϮ͘

WĂƚƌŝĐŬD͘EŽŽŶĂŶ
ŽŶĂŚƵĞ͕ƵƌŚĂŵΘEŽŽŶĂŶ͕W͘͘
ϳϰϭŽƐƚŽŶWŽƐƚZŽĂĚ
'ƵŝůĨŽƌĚ͕dϬϲϰϯϳ
;ϮϬϯͿϰϱϳͲϱϮϬϵ;ĚŝƌĞĐƚͿ
;ϮϬϯͿϯϭϰͲϰϱϲϮ;ĐĞůůͿ
;ϮϬϯͿϰϱϴͲϵϭϲϴ;ŽĨĨŝĐĞͿ

&ƌŽŵ͗WĂƚEŽŽŶĂŶ
^ĞŶƚ͗DŽŶĚĂǇ͕:ƵŶĞϭ͕ϮϬϮϬϵ͗ϰϲWD
dŽ͗ΖũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵΖфũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵх
^ƵďũĞĐƚ͗&t͗DĂĚĞũǀ͘zh



WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚ/ǁŝůůďĞŝŶƚĞƌŵŝƚƚĞŶƚůǇǁŽƌŬŝŶŐĨƌŽŵŚŽŵĞ͘DǇĐĞůůƉŚŽŶĞŶƵŵďĞƌŝƐϮϬϯͲϯϭϰͲϰϱϲϮ͘

WĂƚƌŝĐŬD͘EŽŽŶĂŶ
ŽŶĂŚƵĞ͕ƵƌŚĂŵΘEŽŽŶĂŶ͕W͘͘
ϳϰϭŽƐƚŽŶWŽƐƚZŽĂĚ
'ƵŝůĨŽƌĚ͕dϬϲϰϯϳ
                                                           
                Case 3:20-cv-00133-JCH Document 106-2 Filed 06/05/20 Page 2 of 2
;ϮϬϯͿϰϱϳͲϱϮϬϵ;ĚŝƌĞĐƚͿ
;ϮϬϯͿϯϭϰͲϰϱϲϮ;ĐĞůůͿ
;ϮϬϯͿϰϱϴͲϵϭϲϴ;ŽĨĨŝĐĞͿ

&ƌŽŵ͗WĂƚEŽŽŶĂŶ
^ĞŶƚ͗DŽŶĚĂǇ͕:ƵŶĞϭ͕ϮϬϮϬϵ͗ϰϰWD
dŽ͗Ζ:ĂŬƵďDĂĚĞũΖфũ͘ŵĂĚĞũΛůĂǁƐŚĞĞƚ͘ĐŽŵх
^ƵďũĞĐƚ͗DĂĚĞũǀ͘zh

,ŝ:ĂŬƵď͕
/ƌĞĐĞŝǀĞĚƚŚĞƐĞƚǁŽƐƵďƉŽĞŶĂƐďǇh͘^͘ŵĂŝůƚŽĚĂǇ͘dŚĞŽŶĞĂĚĚƌĞƐƐĞĚƚŽWƌŽĨĞƐƐŽƌ^ŶǇĚĞƌŝƐĚĂƚĞĚDĂǇϯϬ͕ǁŚŝĐŚƉŽƐƚͲ
ĚĂƚĞƐǇŽƵƌDĂǇϮϵŶŽƚŝĐĞƚŚĂƚǇŽƵǁĞƌĞĐĂŶĐĞůůŝŶŐĂůůĚĞƉŽƐŝƚŝŽŶƐƵďƉŽĞŶĂƐǁŚŝĐŚǁĞƌĞŝƐƐƵĞĚŽŶŽƌďĞĨŽƌĞDĂǇϮϴ͘dŚĞ
ŽŶĞĂĚĚƌĞƐƐĞĚƚŽDƐ͘&ĂŶŐŝƐĚĂƚĞĚDĂǇϮϴ͘/ďĞůŝĞǀĞƚŚĂƚǇŽƵĂƌĞďĂƌƌĞĚďǇ:ƵĚŐĞ,Ăůů͛ƐŵŽƐƚƌĞĐĞŶƚŽƌĚĞƌĨƌŽŵƚĂŬŝŶŐ
ƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐ͘hŶůĞƐƐǇŽƵĞŵĂŝůŵĞǇŽƵƌĂŐƌĞĞŵĞŶƚƚŽĐĂŶĐĞůůŝŶŐƚŚĞƐĞĚĞƉŽƐŝƚŝŽŶƐ͕/ǁŝůůĨŝůĞĂŶĂƉƉƌŽƉƌŝĂƚĞŵŽƚŝŽŶ
ǁŝƚŚ:ƵĚŐĞ,Ăůů͘
WĂƚ
WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚ/ǁŝůůďĞŝŶƚĞƌŵŝƚƚĞŶƚůǇǁŽƌŬŝŶŐĨƌŽŵŚŽŵĞ͘DǇĐĞůůƉŚŽŶĞŶƵŵďĞƌŝƐϮϬϯͲϯϭϰͲϰϱϲϮ͘

WĂƚƌŝĐŬD͘EŽŽŶĂŶ
ŽŶĂŚƵĞ͕ƵƌŚĂŵΘEŽŽŶĂŶ͕W͘͘
ϳϰϭŽƐƚŽŶWŽƐƚZŽĂĚ
'ƵŝůĨŽƌĚ͕dϬϲϰϯϳ
;ϮϬϯͿϰϱϳͲϱϮϬϵ;ĚŝƌĞĐƚͿ
;ϮϬϯͿϯϭϰͲϰϱϲϮ;ĐĞůůͿ
;ϮϬϯͿϰϱϴͲϵϭϲϴ;ŽĨĨŝĐĞͿ





                                                           
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 1 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 2 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 3 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 4 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 5 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 6 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 7 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 8 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 9 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 10 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 11 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 12 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 13 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 14 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 15 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 16 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 17 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 18 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 19 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 20 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 21 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 22 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 23 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 24 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 25 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 26 of 27
Case 3:20-cv-00133-JCH Document 106-3 Filed 06/05/20 Page 27 of 27
               Case 3:20-cv-00133-JCH Document 106-4 Filed 06/05/20 Page 1 of 3




$WWDFKPHQWV        3O([KLELWSGI



&ƌŽŵ͗WĂƚEŽŽŶĂŶ
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕:ƵŶĞϰ͕ϮϬϮϬϰ͗ϰϲWD
dŽ͗Ζ:ĂŬƵďDĂĚĞũΖфũ͘ŵĂĚĞũΛůĂǁƐŚĞĞƚ͘ĐŽŵх͖ΖũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵΖфũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵх
^ƵďũĞĐƚ͗Z͗DǇWƌĞƐĞŶĐĞĂƚzĂůĞΖƐĂŵƉƵƐ͖^ƵďƉŽĞŶĂƚŽzĂůĞWŽůŝĐĞ


,ŝ:ĂŬƵď͕
/ĚŽŶ͛ƚƚŚŝŶŬŝƚǁŝůůďĞƉƌŽĚƵĐƚŝǀĞĨŽƌŵĞƚŽƌĞƐƉŽŶĚƚŽŵŽƐƚŽĨƚŚŝƐĞŵĂŝů͘,ŽǁĞǀĞƌ͕/ĚŽǁĂŶƚƚŽƌĞƐƉŽŶĚƚŽ
ƚǁŽƐƚĂƚĞŵĞŶƚƐ͘&ŝƌƐƚ͕ĐŽŶƚƌĂƌǇƚŽǇŽƵƌƐƚĂƚĞŵĞŶƚƚŚĂƚǇŽƵŚĂǀĞŶĞǀĞƌƌĞĐĞŝǀĞĚĂŶǇĐŽŵŵƵŶŝĐĂƚŝŽŶŝŶĨŽƌŵŝŶŐ
ǇŽƵƚŚĂƚǇŽƵǁĞƌĞŶŽƚĂůůŽǁĞĚƚŽďĞŽŶĐĂŵƉƵƐ͕/ĂŵĂƚƚĂĐŚŝŶŐĂůĞƚƚĞƌĚĂƚĞĚ:ĂŶƵĂƌǇϲ͕ϮϬϮϬǁŚŝĐŚƐƚĂƚĞƐŽŶ
ƉĂŐĞϮ͗͞,QDGGLWLRQZLWKGUDZQVWXGHQWVPD\QRWVWD\LQUHVLGHQFHVRQFDPSXVDWWHQGFODVVHVSDUWLFLSDWHLQ
VWXGHQWH[WUDFXUULFXODUDFWLYLWLHVRUPDNHXVHRI8QLYHUVLW\OLEUDULHVDWKOHWLFDQGRWKHUIDFLOLWLHV:LWKGUDZQ
VWXGHQWVPD\EHRQFDPSXVRQO\XSRQUHFHLYLQJSULRUSHUPLVVLRQIURPWKH'HDQRI
6WXGHQW$IIDLUV&DPLOOH/L]DUUşEDU FDPLOOHOL]DUULEDU#\DOHHGX RUIURPPH͟,NQRZ\RXKDYHUHFHLYHGWKLV
OHWWHUVLQFH\RXDWWDFKHGLWDVDQH[KLELWWR\RXUDSSOLFDWLRQIRULQMXQFWLYHUHOLHIZKHQ\RXILOHG\RXUPRWLRQLQ
FRXUWLQ)HEUXDU\<RXKDYHDOVREHHQLQIRUPHGE\WKH<DOH3ROLFHWKDW\RXPD\QRWEHRQWKH<DOHFDPSXV
DQGWKDW\RXZLOOEHDUUHVWHGLI\RXIDLOWRFRPSO\ZLWKWKLVGLUHFWLYH
6HFRQG,KDYHVHQW\RXVHYHUDOHPDLOVLQWKHODVWZHHN(DFKWLPH,KDYHGRQHDV\RXUHTXHVWHGDQGVHQWLWWR
WKHWZRGLIIHUHQWHPDLODGGUHVVHV\RXSURYLGHGWRPH<RXKDYHIDLOHGWRUHVSRQGWRDQ\RIWKHVHHPDLOV
3DW

WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚ/ǁŝůůďĞŝŶƚĞƌŵŝƚƚĞŶƚůǇǁŽƌŬŝŶŐĨƌŽŵŚŽŵĞ͘DǇĐĞůůƉŚŽŶĞŶƵŵďĞƌŝƐϮϬϯͲϯϭϰͲϰϱϲϮ͘

WĂƚƌŝĐŬD͘EŽŽŶĂŶ
ŽŶĂŚƵĞ͕ƵƌŚĂŵΘEŽŽŶĂŶ͕W͘͘
ϳϰϭŽƐƚŽŶWŽƐƚZŽĂĚ
'ƵŝůĨŽƌĚ͕dϬϲϰϯϳ
;ϮϬϯͿϰϱϳͲϱϮϬϵ;ĚŝƌĞĐƚͿ
;ϮϬϯͿϯϭϰͲϰϱϲϮ;ĐĞůůͿ
;ϮϬϯͿϰϱϴͲϵϭϲϴ;ŽĨĨŝĐĞͿ

&ƌŽŵ͗:ĂŬƵďDĂĚĞũфũ͘ŵĂĚĞũΛůĂǁƐŚĞĞƚ͘ĐŽŵх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕:ƵŶĞϰ͕ϮϬϮϬϭϬ͗ϰϲD
dŽ͗WĂƚEŽŽŶĂŶфWEŽŽŶĂŶΛĚĚŶĐƚůĂǁ͘ĐŽŵх
^ƵďũĞĐƚ͗DǇWƌĞƐĞŶĐĞĂƚzĂůĞΖƐĂŵƉƵƐ͖^ƵďƉŽĞŶĂƚŽzĂůĞWŽůŝĐĞ

Dear Patrick,

I write to inform you that I will be present on Yale's campus in the next two weeks, starting today
(Thursday). I will fully cooperate with Yale Police, should its officers take any action. I will be wearing a
body camera at all times, and reserve a right to upload the recording for the public to watch.

[My Presence on Campus] 
                                                         
                    Case 3:20-cv-00133-JCH Document 106-4 Filed 06/05/20 Page 2 of 3
Contrary to your representations to the Court, I have never received any notification, whether a letter or an
email, stating that my presence on campus is prohibited, or that I must stay away from Yale's property. No
administrator has ever made that representation to me, or in my presence. I can think of no reason why
such "restriction" could be in place. 

Nonetheless, two police officers that I had a pleasure of speaking with in mid-March represented to me that,
I quote, "the University wants you off the property". They repeatedly warned me that coming to campus
again would "land me in New Haven jail for a night". They repeated the following phrase at least eight
times: "don't come back". They failed to cite any law or rule justifying this sharp threat. Neither could they
answer who, when, and in what circumstances purportedly placed this restriction on me.

Lieutenant Brian Donnelly, who contacted me last Thursday, also emphasized that some "restriction" has
been put in place, and that I continue to be subject to that restriction. When asked, he struggled to say (i)
what is that "restriction"; (ii) who entered it; (iii) when was it entered; (iv) what are its conditions; and (v)
where is it (on paper, in an electronic system, etc.). I am happy to examine any document corroborating
these omnipresent statements in our future proceedings, provided that any relevant document exists.

For the record, I wish to again state that no superintendent ever called the police, in direct contraction of
statements you (i) wrote; (ii) signed; and (iii) submitted to the Court. To uncover the truth, I may subpoena
Jeff Hughes to have him tell us, under oath, what did, in fact, happen. Meanwhile, I again ask that your
clients cease to shirk responsibility to lower level employees that are not involved in this action.

[Subpoena]
On May 11, I served a subpoena on Yale University Police Department, seeking recordings from two body
cameras worn by YUPD officers during a specific intervention in March. I assume that you represent Yale
Police, a representation I have no interest in questioning. General Order 427 signed by Chief Higgins governs
body worn cameras, and provides that responsive recordings are in custody of YUPD. Subpoena in question
commands compliance by June 15, i.e. in eleven (11) days. The subpoena was timely served, and provided
ample time (one month) for compliance. The material sought is narrow and precisely defined. Despite three
weeks' time to act in response, neither Yale nor Yale Police filed a timely objection, an appropriate motion,
or made any alternative arrangements.

You publicly represented that Yale intends to move to quash the subpoena if the motion to stay is not
granted. As you know, it has not been granted.

I intend to move to compel and for attorneys' fees if Yale yet again ignores a subpoena, treating it like
yesterday's edition of "Yale Daily News". I leave it for you to argue to Judge Hall why objections that Yale
has waived through its inaction should, in fact, be preserved. I encourage you to confer with me in the
future, as doing so would spare us unnecessary and costly motion practice.

[Conclusion]
I have not received any communication from you recently. I understand you may still feel uncomfortable
calling me. But you may still wish to convey some important message to me, and I want to give you that
opportunity. If fax or text message is unavailable to you, write a letter to me, and upload it through
yaleinvestigation.wetransfer.com.

Dated: July 4, 2020 in Clinton, Connecticut.

Regards,
Jakub

Jakub Madej
65 Dwight St
New Haven, CT 06511
Phone: (203) 928-8486
Phone: (646) 776-0066
Fax: (203) 902-0070
                                                        
                      Case 3:20-cv-00133-JCH Document 106-4 Filed 06/05/20 Page 3 of 3
Email: j.madej@lawsheet.com

This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the intended recipient of this message or
their agent, you must not use, disseminate, copy, or store this message or its attachments.




                                                                                  
Case 3:20-cv-00133-JCH Document 106-5 Filed 06/05/20 Page 1 of 5
Case 3:20-cv-00133-JCH Document 106-5 Filed 06/05/20 Page 2 of 5
Case 3:20-cv-00133-JCH Document 106-5 Filed 06/05/20 Page 3 of 5
Case 3:20-cv-00133-JCH Document 106-5 Filed 06/05/20 Page 4 of 5
Case 3:20-cv-00133-JCH Document 106-5 Filed 06/05/20 Page 5 of 5
